             Case 2:19-mc-00175-RBS Document 38 Filed 06/09/21 Page 1 of 2




                                                                                        James T. Sandnes
                                                                                       Direct Line: 212.820.7760
                                                                                     jsandnes@skarzynski.com



                                               June 9, 2021

VIA ELECTRONIC FILING

The Honorable R. Barclay Surrick
United States District Judge
United States Courthouse
601 Market Street - Room 8614
Philadelphia, Pennsylvania 19106

Re:    Ex Parte Application Of Iraq Telecom Limited For An Order To Obtain Discovery For
       Use In Foreign Proceedings Pursuant To 28 U.S.C. § 1782 – Miscellaneous No. 19-175

Dear Judge Surrick:

       We and our co-counsel represent the applicant, Iraq Telecom Limited (“Iraq Telecom”), in the
above-captioned proceeding under 28 U.S.C. §1782.

        We are cognizant of the myriad competing demands on judicial resources. Nevertheless,
reluctantly, we write to respectfully request that the Court expedite, to the extent reasonably possible, its
review and consideration of Iraq Telecom’s motion to compel the production of documents claimed to
be privileged (“Motion”). That motion was filed on November 24, 2020 and is ripe for decision.1

       As the Court is aware, this is a proceeding under 28 U.S.C. § 1782, seeking discovery for use in
both an ongoing International Chamber of Commerce arbitration and contemplated proceedings in the
United Kingdom (“Foreign Proceedings”) to further expose and remedy alleged and evidenced massive
fraud and blatant corruption involving the Iraqi telecommunications system.

         Of critical importance to the request herein, the Foreign Proceedings have rapidly approaching
filings and applicable statutes of limitation that could partially or wholly vitiate the utility of additional
discovery here if belatedly received. Iraq Telecom is, thus, concerned that the lack of an expeditious
decision on the Motion could result in a de facto denial, in whole or in part, based on the lack of ultimate
utility. Iraq Telecom believes that the challenged assertions of privilege are so groundless (as detailed in
the Motion -- including communications involving no purported “clients” at all), to be indicative that
delay in producing material that would aid Iraq Telecom was the guiding motivation for the challenged
privilege log. It bears noting that a recent CLE program I viewed indicated that seeking delays in
production is a typical tactic employed by §1782 opponents.
1
       See ECF 20–ECF 21, ECF 23–ECF 24-19, ECF 27–ECF 27-12.
                Case 2:19-mc-00175-RBS Document 38 Filed 06/09/21 Page 2 of 2


                                                                         Honorable R. Barclay Surrick
                                                                          United States District Judge
                                                                           United States Courthouse
                                                                                         June 9, 2021
                                                                                                Page 2

        Iraq Telecom appreciates that letters such this one are, ordinarily, disfavored and counsel would
not be sending this letter if not necessary. Given the urgency, however, we respectfully request that the
Court schedule a hearing on the Motion or issue a ruling on the Motion at its earliest possible
convenience.

         In accordance with Your Honor’s procedures, we did contact the other counsel indicating our
intent to request expedited treatment. Mr. Ebby responded that he could not take a position on our
request for expedited treatment without consultation with his clients which he said would take some
undefined amount of time. He also asked to be able to review and comment on this letter, something
that is not called for by Your Honor’s rules. Given that matters of scheduling are discretionary with the
Court and that we were not asking for Mr. Ebby’s clients to waive anything, delaying this request
seemed inappropriate.

         Thank you for your consideration of this matter.


                                              Respectfully submitted,


                                              /s James Sandnes


                                              James T. Sandnes


cc: All counsel of Record by ECF Filing

4845-8006-5517, v. 1
